Citation Nr: 0504313	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-15 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a seizure disorder 
secondary to a head injury.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.     

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
in which the RO denied service connection for a seizure 
disorder secondary to a head injury.  In September 2002, the 
veteran filed a notice of disagreement (NOD), and a statement 
of the case (SOC) was issued that same month.  The veteran 
also filed a substantive appeal later that month.  

In its September 2003 decision, the Board denied the 
veteran's claim for service connection for a seizure disorder 
secondary to a head injury.  The veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  Counsel for the VA Secretary and the veteran 
filed a Joint Motion for Remand and to Stay Proceedings in 
September 2004.  In an Order also dated in September 2004, 
the Court granted this motion, vacating the September 2003 
Board decision and remanding the matter to the Board for 
further proceedings consistent with the motion.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that in 
correspondence received by the Board in January 2005, the 
veteran's attorney raised the matters of service connection 
for a psychiatric disorder secondary to a head injury, and of 
a total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  As the RO has 
not yet adjudicated these matters, they are not properly 
before the Board, and, thus, are referred to the RO for 
appropriate action.  





REMAND

As noted in the Joint Motion for Remand granted by the Court, 
the veteran's claims file reflects that there may be 
outstanding records regarding Social Security Administration 
(SSA) disability benefits which the veteran has stated that 
he is receiving.  In his November 1996 claim for a 
nonservice-connected pension, submitted on a VA Form 21-526 
(Veteran's Application for Compensation or Pension), the 
veteran indicated that he was receiving benefits on a monthly 
basis from SSA at that time.  Thereafter, in a December 2001 
Income/Net Worth and Employment statement, VA Form 21-527, 
the veteran stated that he was receiving SSA benefits and 
that he first received these benefits in 1983 or 1984, around 
the time period that the medical evidence in this case 
reflects that the veteran also began experiencing pronounced 
symptoms of a seizure disorder.  When VA is put on notice of 
the existence of SSA records, as here, VA must attempt to 
obtain those records before proceeding with the appeal.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  As such, all relevant SSA 
records (to include the decision and all supporting medical 
records) should be obtained and associated with the claims 
file.  In requesting SSA records, the RO must follow the 
procedures of 38 C.F.R. § 3.159(c) (2004) as regards requests 
for records from Federal facilities.

Also, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004).  The RO should specifically request 
that the veteran provide information  (and authorization) 
regarding all pertinent dates of treatment from The 
Neurosurgery Group, a private facility located in Washington, 
Pennsylvania, which the veteran has identified as a source of 
outstanding of pertinent medical records.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the SSA the 
records pertinent to any claims the 
veteran has filed for SSA disability 
benefits, as well as the medical records 
relied upon concerning these claims.  The 
RO must follow the current procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.	The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional pertinent 
evidence not currently of record.  (The RO 
should specifically request that the 
veteran provide all relevant dates of 
treatment by The Neurosurgery Group).  The 
RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his attorney 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

4.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a seizure disorder 
secondary to a head injury, in light of 
all pertinent evidence and legal 
authority.  

6.	 If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his attorney an 
appropriate supplemental SOC (SSOC) that 
includes citation to any additional legal 
authority considered as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

